Citation Nr: 9934293	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  92-18 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of a left 
ring finger injury. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from October 1942 to June 
1951 and June 1957 to August 1963.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Nashville, Tennessee.  The development requested by 
the Board in the March 1998 Remand has been accomplished, and 
this case is now ready for appellate review.  
 

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  The service medical records do not reflect complaints or 
treatment for an injury to the left ring finger.  

3.  There is no competent medical evidence linking a current 
left ring finger disability to service.  


CONCLUSION OF LAW

A left ring finger disability, including residuals of an 
injury, was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran has presented sufficient 
evidence to conclude that his claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  The credibility 
of the veteran's evidentiary assertions is presumed for 
making the initial well-grounded determination.  The Board is 
also satisfied that the duty to assist mandated by 
38 U.S.C.A. § 5107(a) has been fulfilled as there is no 
indication that there are other records available that would 
be pertinent to the veteran's appeal.  In this regard and as 
requested by the Board in the March 1998 Remand, the RO has 
afforded the veteran a VA examination that includes medical 
opinion as to the relationship between current disability in 
the left ring finger and a claimed in-service injury.  

In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor 
of the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.
 
A determination of service connection requires a finding of 
the existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  Edenfield v. Brown, 8 Vet.App. 384, 388 
(1995); Caluza v. Brown, 7 Vet.App. 498, 506 (1995).   

Applying the above legal criteria to the pertinent facts, the 
Board concludes that the "negative" evidence outweighs the 
"positive" evidence, and that the claim for service 
connection for residuals of an injury to the left ring finger 
must be denied.  While the veteran in sworn testimony 
presented at a February 1992 hearing and in written 
statements has contended that he has a current disability in 
the left ring finger that is the result of an injury 
sustained during an in-service softball game in 1943, there 
is no medical evidence to support this assertion.  Thus, this 
"positive" lay evidence is of minimal probative value.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). The 
clinical evidence that is of record is "negative," 
including the medical records from the veteran periods of 
active duty and an examination conducted for Reserves 
purposes in 1967.  None of these records contain any 
references to symptoms or treatment for an injury to the left 
ring finger.  The examination conducted in 1967 noted that 
the veteran had been in a motorcycle accident in 1967.  While 
X-rays of the left thumb and left hand were taken in 1981 and 
1987, respectively, both X-rays were negative.  

The claims file was reviewed by a VA physician who examined 
the veteran in August 1998, and it was his conclusion that 
"all evidence in the [claims file] is against the claim as 
there is no entry in the medical record that I can find of 
the initial injury or its acute treatment and there is no 
mention of this either objectively of subjectively in any of 
the multiple subsequent examinations."  This physician noted 
that X-rays of the left ring finger conducted in 1994 
revealed findings consistent with a fracture, but he 
concluded that had the fracture been incurred during service, 
it would have been "highly unusual" for this not to have 
been noticed during service or by the radiologist who X-rayed 
the veteran in 1987.  While this examiner noted that it would 
be helpful to review the films from the 1987 X-ray, these 
films are not available for review.  See May 1999 Report of 
Contact. 

A review of the record reveals no medical evidence showing an 
etiologic relationship between a current disability in the 
left ring finger and an in-service injury.  Accordingly, the 
Board finds that the probative weight of the objective 
"negative" clinical evidence discussed above is greater 
than the unsupported subjective "positive" evidence of 
record, and that the claim must be denied.  Edenfield, 8 
Vet.App. at 384, 388; Caluza, 7 Vet.App. at 498, 506; 
Gilbert, 1 Vet. App. at 49.
ORDER

Entitlement to service connection for residuals of a left 
ring finger injury is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

